Citation Nr: 0028895	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-10 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether a claim for service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
is well grounded.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from July 1968 
to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for post traumatic stress disorder.  


FINDINGS OF FACT

1.  VA psychiatric examination reports currently diagnose the 
veteran with post traumatic stress disorder.  

2.  There are service medical records of record which reveal 
that the veteran had complaints of nervousness and anxiety 
during service, with varying diagnoses including 
psychoneurosis and anxiety disorder.  

3.  The October 1998 VA examination report relates the 
veteran's current psychiatric disorders to his military 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incidence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records contain several entries 
where he was treated for complaints of nervousness and 
anxiety during service.  These records contain varying 
diagnoses including psychoneurosis and anxiety disorder.  
Recent VA medical records dating from approximately 1996 
reveal that the veteran has sought treatment for psychiatric 
complaints.  Several VA psychiatric examination reports 
diagnose the veteran with post traumatic stress disorder.  
The most recent VA examination report, dated October 1998, 
relates the veteran's current psychiatric disorders to his 
military service in Vietnam.  In Cohen, the Court held that 
medical evidence of a general connection between PTSD and a 
veteran's war experiences was sufficient for a well grounded 
claim.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997) 
(Emphasis added).  Accordingly, the Board concludes that the 
claim for service connection for PTSD in this case is a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for post 
traumatic stress disorder is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The major difficulty with this case is that there has been 
insufficient effort to verify the veteran's alleged 
stressors.  The Board notes that, in West v. Brown, 7 Vet. 
App. 70 (1994), the Court held, in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is an 
essential prerequisite to support the diagnosis of PTSD.  The 
Court analysis divides into two major components:  The first 
involves the evidence required to demonstrate the existence 
of an alleged stressful event; and the second involves a 
determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD.

With regard to the first component, it is noteworthy that the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  Initial review revealed equivocal evidence as to 
whether the veteran indeed engaged in combat.  His discharge 
document, DD 214, does not show that he received any awards 
which are indicative of combat.  However, he has submitted 
some evidence related to combat.  His personnel records have 
not been obtained.  Whether or not he served in combat must 
be conclusively resolved.  

Because the primary stressor alleged by the veteran is not 
combat related the relaxed evidentiary requirements of 
38 U.S.C.A. § 1154(b), are not applicable.  Therefore, 
credible supporting evidence is needed to corroborate the 
occurrence of that event.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997). 

In West, supra, the Court held that sufficiency of a stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, if adjudicators conclude that the 
record establishes the existence of a recognizable stressor, 
the case should be referred for a medical examination to 
determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and the 
recognized stressor or stressors in 
service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining sufficiency of the stressor, and 
whether it is linked to the current diagnosis of PTSD.  If 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes. 

In the present case the veteran has not been entirely 
cooperative in providing stressor information to the RO.  In 
a February 1998 statement the veteran alleged three specific 
stressful incidents during his service in Vietnam.  He 
alleges that he saw men in his unit killed in action during 
combat.  He indicates that he knew all of these men, yet he 
has failed to provide any of their names.  As a result of 
this, the RO was unable to verify any of these alleged 
casualties.  The RO should request the veteran to provide 
amplifying information if he can.  

There are copies of some of the veteran's service personnel 
records in the claims file.  They follow the veteran's 
stressor statement, so it appears that he submitted the 
copies himself.  These records do not appear to be complete; 
they are missing records for the period of the veteran's 
Vietnam service.  The RO should make another attempt to 
obtain a complete copy of the veteran's service personnel 
records from the appropriate records depository.  VA's duty 
to assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Finally, another VA examination should be conducted, so that 
an opinion as to the relationship, if any, between the 
veteran's current PTSD and his inservice anxiety can be 
obtained.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).   

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request a complete copy 
of the veteran's service personnel records 
from the National Personnel Records Center 
(NPRC), the service department, or the 
appropriate depository of records.  

2.  The RO should request from the veteran 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
Specifically, the veteran should be asked 
to provide the names of the individuals he 
indicated he saw killed in action in his 
February 1998 stressor statement.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  If, and only if, the veteran provides 
names of casualties should the RO attempt 
to verify the casualties with the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  The RO should arrange for a VA 
psychiatric examination of the veteran.  
The RO must specify, for the examiner, 
the stressor or stressors that the RO has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiners should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

If there are different psychiatric 
disorders other than PTSD, the examiner 
should attempt to reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should so be specified.

The examiner is requested to review the 
veteran's service medical records, 
specifically the ones in the folder 
indicated by the Board.  The examiner is 
requested to offer an opinion as to 
whether the veteran's current psychiatric 
disorder is related to the incidents of 
anxiety and psychoneurosis treated during 
service.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
It is imperative that the physicians 
include a definition of the numerical 
code assigned.  Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The diagnosis should be 
in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Subsequently, the RO should consider 
the issue on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for PTSD will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 



